Citation Nr: 0503016	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  00-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to April 
1947, and from August 1948 to August 1970.  He died on 
October [redacted], 1995.  The appellant is the veteran's widow. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from August 1999 and November 1999 decisions by the RO 
in Washington, D.C., which denied the appellant's claims for 
service connection for the cause of the veteran's death and 
entitlement to DIC pursuant to 38 C.F.R. § 1318.

In October 2001 the Board remanded the appellant's claim to 
the RO for additional procedural development in light of the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The 
development was completed and the case was returned to the 
Board.  

In May 2002, the Board undertook additional development on 
the issue of entitlement to service connection for the cause 
of the veteran's death pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2003).  That regulation was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in the case of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
September 2003 the Board remanded the appellant's claim to 
the RO for additional procedural development.  That 
development was completed, and the case has been returned to 
the Board.

The issue of entitlement to DIC pursuant to 38 C.F.R. § 1318, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's death certificate reports that he died in 
October 1995; the immediate cause of death was respiratory 
failure, due to or as a consequence of massive left pleural 
effusion, due to or as a consequence of emphysema. 

3.  At the time of the veteran's death, he was service-
connected for bilateral hearing loss, otitis media of the 
left ear, osteoarthritis of both hands for multiple minor 
joints, postoperative regional ileitis and malaria. 

4.  The preponderance of the evidence indicates that the 
veteran's death was not proximately due to or the result of 
his service-connected disabilities.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet.App. 112, (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) essentially held that VA must provide notice "upon 
receipt" and "when" a substantially complete application 
for benefits is received.  This mandates that notice precede 
an initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  

The Court also specifically recognized that where the notice 
was not mandated at the time of the initial AOJ decision, as 
is the situation in the appellant's case, the AOJ did not err 
in not providing such notice specifically complying with 
section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because 
an initial AOJ adjudication had already occurred.  In such a 
case, it was sufficient for the Board to ensure that proper 
notice was given.  Pelegrini v. Principi, 120, 122-4.

The Board remanded this case, in part, to ensure that proper 
notice was given.  In September 2002 and April 2003 
correspondence from the RO, the appellant was given notice of 
the information and/or medical evidence necessary to 
substantiate her claim on appeal, of what evidence VA would 
undertake to obtain, and of what evidence she was responsible 
for obtaining.  These letters invited her to submit relevant 
evidence.

In particular, the Board notes that in the evidence 
development letter dated in September 2002, the appellant was 
advised of the type of evidence necessary to substantiate her 
claim.  In this letter, the appellant was also advised of her 
and VA's responsibilities under the VCAA, including what 
evidence should be provided by the appellant and what 
evidence should be provided by VA. 

There does not appear to be any relevant evidence that is 
available and not a part of the claims file.  Under the VCAA, 
VA is obliged to obtain a medical opinion when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability (in 
this case the condition that caused the veteran's death), the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board has not obtained a medical opinion in this case, 
because, as will be discussed below, there is no competent 
evidence linking the causes of the veteran's death with a 
disease or injury in service.  The Board is unable to find 
that additional assistance would be reasonably likely to 
assist the appellant in substantiating her claim.


II.  Factual Background

The veteran served on active duty from June 1944 to April 
1947 and from August 1948 to August 1970.  

A review of the veteran's service medical records revealed 
that in September 1953, September 1954 and June 1954, the 
veteran was treated for an upper respiratory infection.  
Remaining service medical records are negative for treatment 
of respiratory failure, massive left pleural effusion, or 
emphysema.

VA outpatient treatment notes dated June 1971 to September 
1978 reflect treatment for a variety of disorders.  In a June 
1971 treatment note, the veteran complained of chest pains.  
An electrocardiogram (EKG) was within normal limits.  In a 
November 1976 treatment note, the veteran presented with 
complaints of a productive cough, which was worse in the 
evening.  The diagnosis was upper respiratory infection.  A 
September 1978 treatment note revealed complaints of a severe 
respiratory infection.  The diagnosis was bronchopneumonia.  

A VA outpatient treatment note dated November 1989 revealed 
that the veteran presented with complaints of a chest cold 
for one month and possible pneumonia.  The diagnosis was 
bronchitis.

In March 1992, the veteran presented at DeWitt Army Community 
Hospital with complaints of a cough for the past three 
months.  He reported no improvement in his symptoms after 
taking oral antibiotics.  The pertinent diagnoses were viral 
pneumonia and bronchitis.  An X-ray study of the veteran's 
chest showed no infiltrate, hyperinflation or prominent 
pulmonary vasculature.

Private treatment records from Fairfax Hospital revealed that 
the veteran was hospitalized in September 1995, following a 
one-day history of left sided weakness and right-sided facial 
weakness with slurred speech, which was consistent with a 
stroke.  He denied any chest pain or shortness of breath.  
The pertinent diagnosis upon admission was left pleural 
effusion.

The veteran was transferred to DeWitt Army Community Hospital 
the following day.  A September 1995 clinical record 
reflected a diagnostic impression of severe chronic 
obstructive pulmonary disease.  The examiner reported that 
the veteran had suspected lung carcinoma since November 1994, 
and was status post left-sided cerebrovascular accident with 
possible brainstem involvement.  The examiner further 
commented that an X-ray study of the veteran's chest was 
grossly abnormal and had been since January 1995 with a left 
pleural effusion.

A report of final hospital treatment dated October 2, 1995, 
reveals that the veteran was taken to the emergency room with 
complaints of increased lethargy.  After further evaluation, 
it was noted that he was in respiratory failure with profound 
respiratory acidosis.   

The veteran's death certificate reveals that he died at Fort 
Belvoir, Virginia, in October 1995.  The immediate cause of 
death was listed as respiratory failure.  Other significant 
conditions listed as contributing to death were massive left 
pleural effusion, and emphysema.  An autopsy was not 
performed.

During the appellant's May 2001 hearing, she testified that 
the veteran's enteritis and Crohn's Disease contributed 
substantially to his death but she reported that this was 
never confirmed by any physician.

In May 2003, the RO received the veteran's employment records 
from Army Times Publishing.  No medical evidence was 
contained within these records.  


III.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id. 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

The service medical records show that the veteran was treated 
for upper respiratory infections in September 1953, September 
1954 and June 1954.  Apparently the upper respiratory 
infections resolved, as there was no further mention of 
treatment for upper respiratory infections in the service 
medical records.  Further, there is no finding in the service 
medical records of treatment for massive left pleural 
effusion or emphysema.   

The veteran died in 1995, 25 years after service.  According 
to the death certificate, the immediate cause of death was 
respiratory failure, due to or as a consequence of massive 
left pleural effusion, due to or as a consequence of 
emphysema.

The Board finds that there is no competent medical evidence 
of a medical nexus, or relationship, between the veteran's 
service-connected disorders and his active military service.  
The medical evidence of record is limited to various VA 
outpatient treatment notes as well as documentation of the 
diagnosis and treatment of the veteran's conditions during 
the months immediately prior to his death, and does not 
concern the matter of whether the condition resulting in his 
death is, in any way, related to any incident of service.

The Board acknowledges that the appellant has offered her 
personal opinion that the veteran's service-connected 
disorders are ultimately associated with the veteran's death.  
However, there is no evidence to suggest that the appellant 
is trained or educated in medicine.  Therefore, her lay 
opinion as to the nature of any in-service disorder and its 
relationship to the cause of the veteran's death is not 
competent evidence needed to establish service connection.  
Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 
2 Vet. App. at 494.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death. 38 U.S.C.A. § 5107(b).  
The appeal is denied.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

In January 1999, the appellant submitted a claim for 
dependency and indemnity compensation (DIC) on the basis that 
the cause of the veteran's death was service connected, and 
also claimed DIC under the provisions of 38 U.S.C.A. § 1318.  

During the pendency of her appeal, there was a change in the 
law regarding her appeal for DIC benefits under section 1318.  
In January 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation for 38 U.S.C.A. § 1318) to clarify 
that the award of DIC benefits is limited to cases where the 
veteran, during his or her lifetime, had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.

Prolonged litigation ensued and included a stay of 
proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome was dependent upon 38 
C.F.R. § 3.22.  See Hix v. West, 12 Vet. App. 138, 141 
(1999), aff'd sub nom. Hix v. Gober, 225 F.3rd. 1277 (Fed. 
Cir. 2000), holding that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death) the implementing regulation, 38 C.F.R. § 
20.1106, permitted "hypothetical entitlement."

However, in National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit concluded that the 
revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 
20.1106, which interpreted a virtually identical veterans 
benefit statute, 38 U.S.C.A. § 1311(a)(2), and that VA had 
failed to explain its rationale for interpreting these 
virtually identical statutes (1311 and 1318) in conflicting 
ways.  The Federal Circuit directed VA to stay all 
proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome was dependent upon 38 
C.F.R. § 3.22, pending the conclusion of expedited 
rulemaking.  On April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there may be no "hypothetical" determinations 
as to whether a deceased veteran had been totally disabled 
for eight years prior to death so that the surviving spouse 
could qualify for the enhanced DIC benefit available under 38 
U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 16,309-17 (April 5, 
2002).

Then, the Federal Circuit, in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 314 F. 
3d 1373 (Fed. Cir. 2003) (NOVA II), found that VA had 
determined that the two statutes at issue should be similarly 
interpreted, and had amended 38 C.F.R. § 20.1106 to provide 
that claims under section 1311(a)(2), like claims under 
section 1318, will be decided taking into account prior 
determinations issued during the veteran's lifetime.  The 
Federal Circuit held that VA could properly construe the 
language of 1311(a)(2) and 1318 to bar "hypothetical 
entitlement" claims.  See also 38 U.S.C.A. §§ 1311(a) and 
1318.  Subsequently, the Board's stay was lifted for claims 
for benefits under 38 U.S.C.A. § 1318, where the decision 
would require a hypothetical determination on eligibility.

Because the appellant's claim and appeal were filed before 
the regulatory change occurred, she may be entitled to 
application of the version which is more favorable to her.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In the interest of due process and fairness, the Board 
believes that the appellant should be notified of these 
changes in the interpretation of the law as articulated by VA 
and the Federal Circuit Court, prior to final appellate 
consideration of her appeal.  She should be given the 
opportunity to submit any additional comments, argument, or 
relevant evidence she has in support of her claim.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that 38 U.S.C.A. § 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and 38 C.F.R. § 3.159(b), as recently amended, requires VA to 
inform a claimant of which evidence VA will provide and which 
evidence the claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.26(a) (2004).

In this case, while the RO provided the appellant with a 
development letter in September 2002 on the issue of service 
connection for the cause of the veteran's death, the RO did 
not provide her with a development letter consistent with the 
notice requirements of the VCAA on the issue of entitlement 
to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 
1318, as clarified by Quartuccio, supra.

It is noted that since the last Statement of the Case on the 
issue of DIC benefits was issued in March 2000, evidence was 
received which is pertinent to the appellant's claim.  The RO 
has not reviewed this additional evidence.  Thus, the case 
must also be returned to the RO for its review of the 
additional evidence and, if the claim remains denied, 
inclusion of the evidence in a Supplemental Statement of the 
Case.   See 38 C.F.R. § 19.37(a).

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The AMC or RO should send the 
appellant a letter explaining the VCAA, 
including the duty to assist and 
notification provisions contained 
therein.  In doing so, the letter 
should explain what, if any, 
information (medical or lay evidence) 
is necessary to substantiate the claim 
on appeal.  The letter must 
specifically claims for DIC under 38 
U.S.C.A. § 1318.  The letter should 
inform the appellant of which portion 
of the information and evidence is to 
be provided by the appellant and which 
part, if any, VA will attempt to obtain 
on behalf of the appellant.  

2.  The AMC or RO should readjudicate 
the claim of entitlement to DIC pursuant 
to the provisions of 38 U.S.C.A. § 1318.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case, 
before the case is returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


